EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Black on 20 April 2021.

The application has been amended as follows: 

Claim 13.	A method for operating a displacement machine, the method comprising:	a) ascertaining a pressure value PD in a high-pressure chamber of the displacement machine or in a high-pressure section of a system in which the displacement machine has been installed,
	b) forwarding the ascertained pressure value PD to a   computing unit,
	c) determining a differential pressure value ∆ PBP between a counter-pressure PBP prevailing in a   counter-pressure chamber and a low-pressure PS prevailing in a   low-pressure chamber by way of a characteristic line and/or a characteristic field with the aid of the pressure value PD, wherein the characteristic line and/or the characteristic field is stored in the computing unit, wherein the counter-pressure chamber is formed between the low-pressure chamber and an orbiting displacement spiral such that chambers are formed between the displacement spiral and a counter-spiral for receiving a working medium, and wherein a pressure regulating device fluidically connected to the counter-pressure chamber sets a pressure difference between the counter-pressure chamber and the low-pressure chamber by means of a set value specified by the computing unit, and
	d) controlling the pressure regulating device by means of a control current applied to a magnetic coil and autonomously adjusting the differential pressure value ∆ PBP by means of an electrically controllable regulating valve, wherein the pressure regulating device comprises the electrically controllable regulating valve and a throttle, wherein the electrically controllable regulating valve includes a movable valve needle which can be electrically activated.

Claim 17.  A method according to claim 1, further wherein the displacement machine is a scroll compressor of a vehicle air-conditioning system.

Claim 18.  A method according to claim 17, wherein the vehicle air-conditioning system contains CO2 and/or R134a and/or R1234yf and/or butane and/or ethanol and/or water as refrigerant.

Claim 19.  A method according to claim 1, further wherein the displacement machine is installed in a vehicle.

Claim 20.	(Cancel) 

Allowable Subject Matter
Claims 1-3, 5, 7-8, 11, and 13-19 allowed.
The nearest prior art is Obrist (DE 102013021250).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the method of determining a differential pressure value (See the reasons for indication of allowable subject matter explained in the Non-Final Rejection dated 10 January 2022 page 8). The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746